Citation Nr: 1546333	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, reopened the Veteran's claim for service connection for bilateral hearing loss, tinnitus.  

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  The Veteran did not timely file a notice of disagreement with the June 2011 rating decision that denied service connection for bilateral hearing loss and tinnitus, but evidence received since that decision raises a reasonable possibility of substantiating the claims.

2. The Veteran's bilateral hearing loss and tinnitus are not related to a disease or injury incurred in service.


CONCLUSIONS OF LAW

1. The June 2011 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss and tinnitus is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision sufficient to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. The criteria for entitlement to service connection for bilateral hearing loss and tinnitus have not been met. 38 U.S.C.A. §§ 101, 1101, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran was provided with relevant notice and information in a March 2013 letter prior to the August 2013 rating decision at issue in this appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In the March 2013 letter, he was advised of the specific reason his claims had been previously denied and informed of the kind of evidence that would overcome the prior deficiency, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006); but see VAOPGCPREC 6-2014.  The Veteran has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he considers unduly prejudicial or necessarily outcome determinative of his claims. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To this end, the Veteran's service treatment records, VA treatment records, and lay statements have been obtained and associated with his claims file for consideration.  

The Veteran was also provided with a VA examination.  The Board must determine the adequacy of any medical opinion on which the Board relies. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Nieves-Rodriguez v. Peake, 22 Vet .App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."). "An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" D'Aries v. Peake, 22 Vet.App. 97, 104 (2008) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  In this case, as discussed further infra, the VA medical examiner reviewed the Veteran's records, conducted an examination of the Veteran's hearing, and rendered an opinion as to the connection between the Veteran's current disability and service supported by rationale relating to all of these components.  In light of the above, VA's duty to assist with respect to obtaining relevant records and an adequate medical examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. New and Material Evidence

In this case, the Veteran's appeal comes to the Board after the RO reopened his previously denied, and unappealed, claims.  Although the RO reopened the claims, the Board must still consider whether new and material evidence was received sufficient to reopen the claims in order to establish the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible. Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's claim for service connection was denied in June 2011 on the basis that the medical evidence then of record did not establish that the Veteran had a permanently disabling condition relating to hearing loss and tinnitus, in significant part because the Veteran failed to report to a VA medical examination or otherwise submit medical records relating to these conditions.  Subsequent to that decision, the Veteran attended a VA examination and additional evidence relating to that examination and an associated medical examiner's diagnosis of a current disability of hearing loss and tinnitus was received.  This evidence was new, as it was not part of the record at the time of the prior denial of the claims, and this evidence was also material, as it related to an elements of the Veteran's claims that were not previously established, namely, whether the Veteran has current disabling conditions.  When viewed with the previous evidence of record, these new records are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claims.  As such, new and material evidence was presented with respect to these claims, reopening the claims was appropriate, and the Board has jurisdiction to adjudicate the claims. 

III. Service Connection

Generally, entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran contends that he has current disabling conditions of hearing loss and tinnitus as a result of his service as a clerk typist from August 1966 through August 1969.  With regard to the first element, as established by his July 2013 VA medical examination and opinion, the evidence indicates that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, and a current diagnosis of tinnitus.  With regard to the second element, an in-service occurrence of a disease or injury, while the Veteran's service records do not contain any evidence of particular exposure to excessive noise, they do establish that the Veteran served in combat in Vietnam, and the Veteran has provided lay testimony that he was exposed to noise in combat which caused him hearing loss and tinnitus.  As a combat veteran, the Veteran may invoke section 38 U.S.C.A. § 1154(b) to show both that an event that allegedly caused a disability occurred in service and that the claimed disability itself was incurred in service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. Reeves v. Shinseki, 682 F.3d 988, 999 (Fed.Cir.2012); 38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.  Therefore, absent clear and convincing evidence to the contrary, the Board accepts that the Veteran's assertions of noise exposure during combat and incurrence of hearing loss and tinnitus during service satisfy the second element of his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the Board finds that the evidence of record satisfies the first two elements necessary to establish entitlement to service connection for hearing loss and tinnitus - namely, the existence of a present disability and in-service occurrence of a disease or injury.  

The first two elements being satisfied, the Board turns to the third element - the existence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  In so doing, the Board notes that while the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced, it is not "equivalent to a statutory presumption that the claimed condition is service connected." Dalton v. Nicholson, 21 Vet.App. 23, 37 (2007); see also Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  The presumption does not provide a substitute for medical-nexus evidence, but rather serves only to reduce the evidentiary burden with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service. Clyburn v. West, 12 Vet.App. 296, 303 (1999); Smith v. Derwinski, 2 Vet.App. 137, 140 (1992) (the purpose of the presumption is "to overcome the adverse effect of a lack of official record of incurrence or aggravation of a disease or injury and treatment thereof.").  As such, the Board must evaluate the evidence of record relating to the nexus between the Veteran's current diagnosis of hearing loss and tinnitus and his service.  

The record contains lay testimony from the Veteran that he suffered hearing loss and tinnitus in service, audiological examinations of the Veteran at enlistment and separation, and a VA medical examination and opinion.  Regarding the Veteran's lay testimony relating to his hearing loss and tinnitus, the Board notes that while a lay person is competent to describe his/her symptoms through the years relating to hearing loss and tinnitus, see generally Barr v. Nicholson, 21 Vet. App. 303 (2007), an opinion linking hearing loss or tinnitus to noise exposure in service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board therefore turns to the medical records.  The Veteran's service treatment records contain no reference to any complaint of tinnitus or hearing loss, but do contain audiological examination results at enlistment and separation. 

Specifically, on the authorized audiological evaluation at the Veteran's enlistment in August 1966, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
X
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
X
0 (5)

The Board notes that prior to November 1967, when these examinations were conducted, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  

On the authorized audiological evaluation in July 1969 at the Veteran's separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
10
LEFT
0
0
0
X
5

Regarding the Veteran's in-service audiological examinations, the Board specifically notes that the Veteran's treatment records at enlistment and separation reflect normal hearing for VA purposes.  The Board notes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service, the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss - even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Veteran's service treatment records do not indicate any significant hearing loss during service, and in some cases show hearing improvement from enlistment to separation.

Furthermore, the Veteran's July 2013 VA Compensation and Pension Audiology Exam determined that while the Veteran does have a current diagnosis of bilateral hearing loss and tinnitus, the Veteran's hearing loss and tinnitus are not a result of noise exposure during military service.  The medical examiner noted the Veteran's report of noise exposure in service, but also noted that the Veteran's hearing was within normal limits during military service with no significant threshold shifts between entrance and exit records, and that the Veteran's hearing loss had a delayed onset.  Citing the Institute of Medicine's Noise and Military Service Implications For Hearing Loss and Tinnitus (2006) as "the definitive consensus on the matter," the examiner opined that the lack of hearing loss immediately after noise exposure in service and the delayed onset of hearing loss indicates that there is no relationship between the noise exposure during service and current hearing loss.  The examiner further noted that the Veteran reported that subsequent to service he had 30 years of significant occupational noise exposure working on an assembly line for an auto company with no hearing protection.  Regarding the Veteran's claim for service connection for tinnitus, the VA medical examiner opined the Veteran's tinnitus is more likely due to his noise exposure after service or one or more of many various other causes such as stress, sodium, and excessive caffeine given that the Veteran's service treatment records did not support acoustic trauma or any complaints of tinnitus.  The Board finds that this medical opinion is adequate and probative as the VA medical examiner reviewed the Veteran's records, conducted an examination of the Veteran's hearing, and rendered an opinion as to the connection between the Veteran's current disability and service supported by rationale relating to all of these components.  

Finally, the Board notes that sensorineural hearing loss and tinnitus are organic diseases of the nervous system and are therefore "chronic" conditions.  See 38 C.F.R. § 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (tinnitus is an organic disease of the nervous system).  Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The Board has considered the Veteran's statements that he experienced tinnitus during and since his period of service.  However, the evidence does not include any complaints from the Veteran of tinnitus during service or in the several decades thereafter, and the first mention of hearing loss or tinnitus of record was in 2010, subsequent to the Veteran's post-service 30 year period of working in an environment with significant noise exposure.  The evidence of record is therefore not consistent with a claim of ongoing tinnitus symptoms since service.  Furthermore, as noted by the medical examiner, the Veteran's tinnitus is more likely than not due to his post-service noise exposure.  

The Board is not holding that corroboration is required.  Rather, the Board finds recent assertions of continuous symptoms to be less credible than contemporaneous records and evidence of record which reflect no such history, and that a credible continuity of symptomatology has not been established.

As such, the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss and tinnitus are etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to grant the claims.



ORDER

Service connection for bilateral hearing loss is denied

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


